962 So.2d 971 (2007)
Ray Anthony POLLOCK, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2983.
District Court of Appeal of Florida, Third District.
July 25, 2007.
Ray Anthony Pollock, in proper person.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before COPE and GREEN, JJ. and SCHWARTZ, Senior Judge.
PER CURIAM.
Ray Anthony Pollock appeals the denial of his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the order in all respects except for Pollock's claim regarding the denial of credit for prison time served from June 1, 1993, to June 1, 1994. As the State properly concedes, claims regarding the correct amount of prison credit upon resentencing are cognizable in a 3.800(a) motion to correct illegal sentence. See Dorminey v. State, 837 So.2d 528 (Fla. 2d DCA 2003). Since the trial court did not address this issue in Pollock's motion or attach documentation that conclusively refutes Pollock's claim to such credit, we must reverse and remand this portion of the order for further proceedings. See Langdon v. State, 947 So.2d 460 (Fla. 3d DCA 2007).
Affirmed in part, reversed and remanded in part for further proceedings.